Citation Nr: 0420543	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-08 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease, lumbosacral and thoracic 
spine.

2.  Entitlement to an initial compensable rating for right 
shoulder cyst. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from February 1999 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The March 2002 rating decision established service connection 
for degenerative disc disease and a right shoulder cyst, and 
assigned 10 percent and noncompensable rating evaluations, 
respectively.

The record discloses that the veteran was afforded a Travel 
Board hearing in this matter in November 2003.  At that time, 
the veteran withdrew from appellate consideration the issue 
of entitlement to service connection for left eardrum 
perforation.  

Subsequent to the hearing, in December 2003, the veteran 
submitted directly to the Board additional evidence in 
support of his claims.  In conjunction with the submission of 
additional evidence, the veteran also provided a waiver of RO 
consideration of the additional evidence.  Nevertheless, for 
the reasons indicated below, the Board finds that remand of 
this matter to the RO is warranted for further evidentiary 
development.




REMAND

In this case, it is essentially the veteran's contention that 
the evidence of record fails to document all the 
manifestations of his service-connected back and right 
shoulder disabilities and, as such, the assigned rating 
evaluations do not adequately reflect the degree of 
impairment associated with these disabilities.  Following a 
preliminary review of the record, the Board has determined 
that additional development is necessary on these claims.
  
During a November 2003 hearing, the veteran identified 
additional medical records which have not been associated 
with the claims file.  With respect to the service-connected 
back disability, the veteran reported progressive 
symptomatology since his L5-S1 discectomy.  He indicated his 
lumbar spine is more symptomatic than the thoracic spine.  He 
described chronic pain, limitation of motion with pain on 
movement, and radicular pain extending into the lower 
extremity.  Testimonial evidence presented with respect to 
the nature of symptoms manifested by the back disability 
raises the question of whether the back disability is 
appropriately rated under Diagnostic Code 5003.  

In this regard, the Board notes that the Schedule for Rating 
Disabilities pertaining to the spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended and rewritten, effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  This change takes into account both orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities.  The Schedule for Rating Disabilities 
pertaining to the spine changed again, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) 
(codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243).  

With respect to the right shoulder cyst, the record discloses 
the veteran recently underwent excision of a sebaceous cyst 
of the right deltoid.  The veteran has described persistent 
symptoms of pain and decreased mobility involving the right 
arm following the July 2003 surgical treatment.  

The Board finds that a contemporaneous and thorough VA 
examinations, coupled with a careful review of the clinical 
records concerning the history of the veteran's complaints, 
is required in this instance.  In that regard, the findings 
of such examinations and resultant medical opinion would be 
of assistance to the Board in determining the nature and 
severity of the service-connected disabilities.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C. for the 
following actions:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO 
should request the veteran to "provide any 
evidence in [his] possession that pertains to 
the claim."  See 38 C.F.R. § 3.159(b).

2.  With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of treatment records from Boston 
University Medical Center.

3.  The RO should obtain all treatment 
records from Bedford, Boston, and Jamaica 
Plains VA Medical Centers dated from August 
2003 to the present.

4.  After obtaining the above-referenced 
private and VA medical records, to the extent 
they are available, make arrangements with 
the appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
neurological examinations to determine the 
severity of his degenerative disc disease of 
the lumbosacral and thoracic spine.  The 
claims file should be made available to the 
examiner for review in conjunction with the 
examination.  

Any tests or procedures deemed necessary, to 
include x-ray studies, should be conducted.  
The examiner should provide the range of 
motion of the spine in degrees.  Symptoms 
such as pain, stiffness, or aching in the 
area of the spine affected should be noted, 
as should muscle spasm, guarding, or abnormal 
gait.  The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness should be noted, as should any 
additional disability due to these factors.  

5.  After obtaining the above-referenced 
private and VA medical records, to the extent 
they are available, make arrangements with 
the appropriate VA medical facility for a VA 
examination to determine the nature and 
extent of the veteran's service-connected 
right shoulder cyst.  The claims file should 
be made available to the examiner for review 
in conjunction with the examination.  

All indicated tests should be accomplished 
and all clinical findings reported in detail.  
The examiner should render specific findings 
as to whether there is objective evidence of 
impairment or limitation of function of the 
right shoulder as a result of the service-
connected removal of the cyst.  The extent of 
any scarring associated with the condition 
should be discussed in detail.

6.  Thereafter, the case should be reviewed 
by the RO, to include consideration of staged 
ratings as set forth in Fenderson v. West, 12 
Vet. App. 119 (1999).  In its evaluation of 
the service-connected back disability, the RO 
should consider whether the back disability 
is appropriately rated under the currently 
assigned diagnostic code.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case.  
The supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this matter.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


